DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
In claim 1, line 6, the recitation “the valve body” should read –[[the]]a valve body--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US4025050 (“Manki”).
Regarding claim 1, Manki discloses a method comprising: 
inserting a first sleeve (23) in a drive shaft bore (see bore defined by housing 11 through which sleeve 23 and shaft portion 13a extend) of a valve (see valve of fig. 1), the first sleeve to line a first inner surface (cylindrical surface) of the drive shaft bore to protect the first inner surface of the drive shaft bore from corrosion or erosion, the first sleeve defining a first opening (opening extending through sleeve 23) to receive a drive shaft (13); and 
applying cladding (at least partially defined by 27-29) to wetted surfaces of the valve body (11) defining a fluid flow passageway (passageway which is regulated by valve disc 14) including inlet and outlet passages (passages upstream and downstream of valve disc 14) of the valve body, and to at least a portion (bottom portion of sleeve 23; see detail of embodiments of figs. 3, 4 and 9) adjacent a first end (bottom end, relative to the orientation of fig. 1) of the first sleeve positioned in the fluid flow passageway, wherein cladding material is not applied to portions of the first inner surface of the drive shaft bore covered by the first sleeve.
Regarding claim 8, Manki discloses applying cladding (at least partially defined by 41) to a portion of the drive shaft bore (bore through which shaft 13 extends) adjacent a second end (top end, relative to the orientation of fig. 1) of the first sleeve (23) opposite the first end (bottom end, relative to the orientation of fig. 1).
Regarding claim 9, Manki discloses a method comprising: 
obtaining a valve body (11) having a fluid flow passageway (passageway which is regulated by valve disc 14) and a first shaft bore (bore through which first insert 23 extends); 
positioning a first insert (23) in the first shaft bore, the first insert having a first edge (top edge, relative to the orientation of fig. 1) recessed relative to a first end (top end, relative to the orientation of fig. 1) of the first shaft bore and a second edge (bottom edge, relative to the orientation of fig. 1) to at least partially extend in the fluid flow passageway beyond a second end (bottom end, relative to the orientation of fig. 1) of the first shaft bore opposite the first end; 
applying a first cladding material (at least partially defined by 27-29) to wetted surfaces of the fluid flow passageway including inlet and outlet passages (upstream and downstream passages separated by valve disc 14) of the valve body and to the second edge of the first insert to encase the second edge (see detail illustrated in embodiments of figs. 3, 4 and 9) of the first insert extending in the fluid flow passageway; and 
applying a second cladding material (at least partially defined by 41) adjacent the first end of the first shaft bore to at least partially encase the first edge of the first insert such that the first insert is positioned between the first cladding material and the second cladding material (see cross-section of fig. 1).
Regarding claim 12, Manki discloses inserting a second insert (24) in a follower shaft bore (bore through which sleeve 24 extends) of the valve body (11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manki, as applied to claim 1 above, in view of US2007/0051913 (“Torii”).
Regarding claim 2, Manki discloses the invention as claimed except for an outer wall of the first sleeve being welded to the valve body.
Torii teaches assembly of first and second sleeves (11 and 12) being assembled within a valve body (3) by means of welding an outer wall of the respective one of first and second sleeves to a respective bore of the valve body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Manki by welding the outer wall of the first sleeve to the valve body, as taught by Torii, so as to further prevent displacement of the first sleeve within the valve body.
Claim(s) 3-7, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manki, as applied to claims 1 and 9 above, in view of US3006598 (“Carr”).
Regarding claims 3-7, Manki discloses the first sleeve (23) inserted in the drive shaft bore (see bore defined by housing 11 through which sleeve 23 and shaft portion 13a extend) and a second sleeve (24) inserted in a follower shaft bore (see bore defined by housing 11 through which sleeve 24 and shaft portion 13b extend) of the valve body (11), the drive shaft (13) positioned through the first opening (opening extending through first sleeve 23), the drive shaft (13) positioned through the first opening (opening extending through sleeve 23) of the first sleeve and at least partially (lower portion 13b of drive shaft 13) through the first opening of the second sleeve (24), and a closure member (14) coupled to the drive shaft.
However, Manki does not disclose positioning a first bushing in a second opening of the first sleeve; positioning a packing assembly in a third opening of the first sleeve; or positioning a second bushing in the first opening of the second sleeve.
Carr teaches a valve comprising a first sleeve (7) having a first bushing (bushing 15 of sleeve 7) positioned in a second opening (opening of sleeve 7 within which bushing 15 is disposed) of the first sleeve and a packing assembly (17) positioned in a third opening (opening of sleeve 7 within which packing 17 is disposed) of the first sleeve, and having a second bushing (bushing 15 of second sleeve 11) positioned within a first opening of a second sleeve (11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second sleeves of Manki by positioning a first bushing in a second opening of the first sleeve, positioning a packing assembly in a third opening of the first sleeve and positioning a second bushing in the first opening of the second sleeve, as taught by Carr, so as to be able to use different materials to contact the drive shaft, thereby allowing proper bearing support, while ensuring proper sealing thereof.
Regarding claims 10 and 11, Manki discloses the invention having the first insert (23) inserted into the first shaft bore (bore through which first insert 23 extends) prior to applying the second cladding (at least partially defined by 41) to the first end (top end, relative to the orientation of fig. 1) of the first shaft bore.
However, Manki does not disclose positioning a bushing in a second opening of the first insert, and positioning a packing assembly in a third opening of the first insert.
Carr (see figs. 1 and 2) teaches a first insert (7) having a first opening (14) through which a driving shaft (16) extends, a bushing (15) positioned in a second opening (see opening of first insert 7, which houses bushing 15) of the first insert, and a packing assembly (17) positioned in a third opening (see opening within which packing 17 is disposed) of the first insert.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Manki by employing a bushing in a second opening of the first insert, and positioning a packing assembly in a third opening of the first insert, as taught by Carr, so as to have a replaceable means of pivotably supporting and sealing the drive shaft.
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manki, as applied to claim 12 above, in view of US8469336 (“Nakamura”).
Regarding claims 13 and 14, Manki discloses the second insert (24) and a third cladding material (at least partially defined by 43) applied to a portion (bottom portion, relative to the orientation of fig. 1).
However, Manki does not disclose a second bushing positioned in a first opening of the second insert, and a third cladding material applied to a portion of the second bushing.
Nakamura teaches (see fig. 2) a valve having first (35a) and second inserts (35b), a first bushing (32a) positioned in the first insert and a second bushing (32b) positioned in a first opening (see opening extending through second insert 35b) of the second insert, and a third cladding material (320b) applied to a portion (portion distal from actuator) of the second insert and the second bushing, the first and second bushing designed as heat resistant wire filters, which provides pivotal guidance to the drive shaft while collecting debris.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Manki by employing a second bushing positioned in a first opening of the second insert, and the third cladding material applied to a portion of the second bushing, as taught by Nakamura, so as to have a valve with bushings, which can compress when the drive shaft is inserted therewithin, to better guide the drive shaft, while reducing friction and with the added capability of collecting debris.
Allowable Subject Matter
Claim(s) 15-20 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 15, the closest prior art discloses the method wherein a first cladding material engages the first end of the first sleeve and a second cladding material, different from the first cladding material, engages the second end of the first sleeve; however, the closest prior art does not disclose or render obvious a single cladding material engaging both the first and second ends of the first sleeves, in combination with the remainder limitations of the claim.
Claims 16-20 are allowable because they require all the limitations of an allowable base claim.
Response to Arguments
Applicant's arguments filed February 4, 2022, have been fully considered.
With regards to Applicant’s arguments concerning the prior art rejection of claim 1 over Nemetz or Wurzer, Applicant’s amendments have motivated a new ground of rejection is applied to the amended claims, and Applicant's arguments regarding Nemetz and Wurzer is/are are moot.
With regards to Applicant’s arguments concerning the prior art rejection of claim 9 over Manki, Applicant argues that cladding layers (27-29) do not define a width, which traverses the flow path of the valve body; however, the examiner respectfully disagrees.  The flow passage extending through valve body (11) of the butterfly valve (10) of Manki is covered along the entirety of the longitudinal length (see fig. 1).  Opposing flanges (16), are merely portions of upstream and downstream conduits with which the butterfly valve is connected or with which the butterfly can be employed; however, the upstream and downstream conduits are not part of the housing/valve body of the butterfly valve of Manki and are not relied upon for completeness of invention, as asserted by Applicant.  Therefore, the prior art rejection over Manki is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US3904173, US4133513, US4266754, US4580493, US4759530 and GB1026976 disclose(s) a valve having a cladding material and at least one bearing sleeve.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753